Exhibit 10.29

FY 2013 R.G. BARRY

MANAGEMENT BONUS PLAN

OBJECTIVES

 

•  

Consistently achieve company, business unit and individual objectives.

 

•  

Enhance ability to attract, recruit, and retain a top-tier management team.

 

•  

Provide motivation through “win-sharing”.

PLAN SPECIFICATIONS

 

1. Participation Levels

Determined by the President/ CEO and SVP, Human Resources based on a position’s
impact on the business:

 

Level

  

Position Level

A    President/ CEO B    SVP, Finance/ CFO C   

SVP, Global Operations

SVP, Creative Services

Brand Unit President, Footwear

D   

SVP, Human Resources

Brand Unit President, Baggallini

Brand Unit President, Foot Petals

E    Vice Presidents F    Directors, Managers

 

Level

   Threshold     Target*    Maximum  

A

     37.5 %         150 % 

B

     22.5 %         90 % 

C

     20.0 %         80 % 

D

     16.5 %         66 % 

E

     10.0 %         40 % 

F

     6.25 %         25 % 

 

* Target award opportunities are aligned to market and approved by the Board of
Directors annually.

Award levels paid out as a percentage of base salary. The base salary as of the
end of the fiscal year is used for the purposes of calculating bonus payments.



--------------------------------------------------------------------------------

2. Performance Measurement

Payouts will be determined based on the following determinants of performance:

 

  •  

RGB Consolidated Financial Results

 

  •  

RGB Consolidated Financial Results BELOW the threshold level will eliminate
payout for the following plan participants:

 

  •  

CEO/ CFO

 

  •  

Functional SVPs

 

  •  

Vice Presidents/ Directors (shared services)

 

  •  

Business Unit Financial Results

 

  •  

Business Unit Financial Results BELOW the threshold level will eliminate the
Business Unit, Net Sales and Individual Performance Rating portion of the payout
for the following plan participants:

 

  •  

Business Unit Presidents

 

  •  

Business Unit President’s organization

 

  •  

The above plan participants would still be eligible for the Corporate Financial
Results portion of the payout, as applicable.

 

  •  

Should Business Unit Financial Results be ABOVE the threshold level BUT the RGB
Consolidated Financial Results be BELOW the threshold level, the above plan
participants would still be eligible for the Business Unit, Net Sales and
Individual Performance Rating portion of the payout.

 

  •  

Individual Performance Rating

 

  •  

Overall Individual Performance Rating of “(2) met some expectations” will
eliminate the Individual Performance Rating portion of the payout.

 

  •  

Overall Individual performance Rating of “(1) did not meet expectations” will
eliminate entire payout.

 

3. Performance Weighting by Group

 

Levels

   RGB
Consolidated
Financial Results     Business Unit
Financial  Results     Business Unit
Net Sales     Individual
Performance
Rating  

CEO/ CFO

     100 %       

Functional SVPs

     75 %          25 % 

Brand Unit Presidents

     25 %      25 %      25 %      25 % 

Vice Presidents – Sales

     25 %      25 %      25 %      25 % 

Business Unit President’s Organization

     25 %      50 %        25 % 

Shared Services

     50 %          50 % 

 

4. Determining Goal Attainment

 

•  

RGB Consolidated Financial Results, Business Unit Financial Results and Business
Unit Net Sales Target established annually and approved by Board of Directors.

 

•  

Individual Performance Objectives are established annually by participants’
supervisors and should be described in quantitative, measurable terms.
Attainment of these objectives as well as Leadership Competencies determines the
Individual Performance Rating.



--------------------------------------------------------------------------------

5. Criteria for Participation

 

  •  

Team Members must be actively employed by R.G. Barry at the close of the plan
year.

 

  •  

New hires employed before December 15th of the plan year will participate on a
pro-rated basis. Persons hired after this date will participate in the following
year. Exceptions may be made by the President/ CEO. For Team Members hired
December 16th or after in the plan year, participation levels and eligibility
must be included in any offer of employment letter, along with a start date of
employment. The start date of employment is the entry date of the new Team
Member into the Management Bonus Plan.

 

  •  

Team Members hired or promoted into a Management Bonus Plan eligible position
from the first to the fifteenth of the month shall be considered to be hired or
promoted as of the first of the month. Team Members hired or promoted from the
sixteenth to the end of the month shall be considered to be hired or promoted as
of the first of the following month.

 

  •  

Team Members who are on Short Term Disability or a Leave of Absence on the last
day of the plan year (not actively at work) will receive a pro-rated Management
Bonus Plan payment upon their return to active full time work. Team Members who
do not return to active full time work will not receive a Management Bonus Plan
payment without approval of the President/ CEO.

 

  •  

Team Members who are employed by R.G. Barry at the close of the plan year under
the terms of the severance agreement will not be eligible to receive a payout
unless expressly stated in the terms of the agreement, and approved by the
President/ CEO.

 

  •  

Team Members who separate from R.G. Barry during a plan year for reasons of
death or Long Term Disability will receive a Pro Rate Bonus (determined by
multiplying the amount the participant would have received based upon actual
performance had employment continued through the end of the performance year by
a fraction, the numerator of which is the number of days that the participant
was employed by the Company during the performance year in which the Termination
occurred and the denominator of which is 365), payable at the time the annual
bonuses are next paid to other participants of the Company.